                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF WISCONSIN


UNITED STATES OF AMERICA,

                  Plaintiff,

      v.                                         Case No. 06-cr-216-pp

GREGORY SEAN GORAK,

                  Defendant.


   ORDER GRANTING DEFENDANT’S UNOPPOSED MOTION FOR EARLY
       TERMINATION OF SUPERVISED RELEASE (DKT. NO. 67)


      On August 7, 2019, the defendant filed a motion for early termination of

supervised release. Dkt. No. 67. Both the government and the U.S. Probation

Office support the request for early termination. Dkt. Nos. 69, 70. The court

agrees that the defendant’s conduct warrants early termination.

      After his February 12, 2018 release from custody, the defendant founded

the Fr. Falcon Freebird Foundation. Dkt. No. 67 at 1. He purchased a former

convent for the purpose of creating a transitional living rooming house serving

“men who are newly-released from the D.O.C.” Dkt. No. 67-1 at 1. The

defendant hopes to minimize the “cycle of recidivism by providing critical

housing, food, training and employment to qualified applicants.” Dkt. No. 67 at

1. In addition, the defendant completed over thirty programs while in prison

and spent five years working as a GED and adult educational counselor. Id. at




                                       1
2. It appears that he will remain on state supervision until February of 2022.

Dkt. No. 69 at 3.

      Probation recommends discharge. Dkt. No. 69 at 4. The probation officer

indicates that the defendant presents no identified risk, remains free of

moderate or high severity violations, has made great strides in maintaining

sobriety, and that all his screens have tested negative for controlled

substances. Id. The defendant watches his granddaughter twice a week to help

his daughter. Id. at 4. With respect to his work with the Fr. Falcon Freebird

Foundation, the defendant’s state probation officer indicates that the defendant

has been granted permission by their office to house inmates recently released

from the Wisconsin state prison system. Id. at 2.

      The government also supports the motion for early termination of

supervised release. Dkt. No. 70. The government cites three reasons supporting

early termination: (1) the defendant has demonstrated a sincere commitment to

providing housing to felons upon release from prison; (2) the defendant does

not have continuing treatment needs; and (3) the defendant will be supervised

by the Wisconsin DOC. Id. The government points out that the defendant’s

commitment to social good will be impeded by the requirements of federal

supervision. Id.

      The court agrees that early termination is appropriate under 18 U.S.C.

§3583(e)(1). The defendant has served more than a year of supervised release,

probation and the government have joined in the request for termination, early

termination serves the interests of justice, and the defendant’s conduct

                                        2
warrants early termination. See United States v. O’Hara, 2011 WL 4356322, *3

(E.D. Wis. Sept. 16, 2011). Early termination will provide the defendant with

greater freedom to operate the Fr. Falcon Freebird House and assist those who

have been released from custody.

      The court congratulates the defendant on his achievements, and on the

good he is accomplishing in his community. It is unusual, in the court’s

experience, for probation and the government to agree to such a request; it is

evidence of the great strides the defendant has made while on supervision. The

court wishes him the best of luck.

      The court GRANTS defendant’s motion for early termination of

supervised release. Dkt. No. 67.

      Dated in Milwaukee, Wisconsin this 6th day of September, 2019.

                                     BY THE COURT:


                                     _____________________________________
                                     HON. PAMELA PEPPER
                                     United States District Judge




                                       3
